Exhibit 10.3

QUALITY DISTRIBUTION, LLC

and

QD CAPITAL CORPORATION

as Issuers,

the GUARANTORS named in the Indenture (as defined herein),

QD RISK SERVICES, INC.

as Guarantor

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

 

 

SUPPLEMENTAL INDENTURE

 

 

Dated as of August 27, 2009

Senior Floating Rate Notes due 2012, Series B



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of
August 27, 2009, among QUALITY DISTRIBUTION, LLC, a Delaware limited liability
company (the “Company”) and QD CAPITAL CORPORATION, a Delaware corporation (“QD
Capital” and together with the Company, the “Issuers”), QD RISK SERVICES, INC.,
a Florida Corporation (the “Undersigned”) and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A. (formerly known as The Bank of New York Trust Company, N.A.), as
trustee (the “Trustee”).

RECITALS

WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
the Indenture, dated as of December 18, 2007 (the “Indenture”), relating to the
Company’s Senior Floating Rate Notes due 2012, Series B (the “Notes”);

WHEREAS, as a condition to the Trustee entering into the Indenture and the
purchase of the Notes by the Holders, the Company agreed pursuant to the
Indenture to cause any newly acquired Domestic Restricted Subsidiaries to
provide Guaranties in certain circumstances.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties to this Supplemental
Indenture hereby agree as follows:

Section 1. Capitalized terms used herein and not otherwise defined herein are
used as defined in the Indenture.

Section 2. The Undersigned, by its execution of this Supplemental Indenture,
agrees to be a Guarantor under the Indenture and to be bound by the terms of the
Indenture applicable to Guarantors, including, but not limited to, Article Ten
thereof.

Section 3. This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York.

Section 4. This Supplemental Indenture may be signed in various counterparts
which together will constitute one and the same instrument.

Section 5. This Supplemental Indenture is an amendment supplemental to the
Indenture and the Indenture and this Supplemental Indenture will henceforth be
read together.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first written above.

 

QUALITY DISTRIBUTION, LLC, as Issuer By:  

/s/ Gary R. Enzor

Name:   Gary R. Enzor Title:   Chief Executive Officer QD CAPITAL CORPORATION,
as Issuer By:  

/s/ Gary R. Enzor

Name:   Gary R. Enzor Title:   Chief Executive Officer QD RISK SERVICES, INC.,
as Guarantor By:  

/s/ Jonathan C. Gold

Name:   Jonathan C. Gold Title:   Secretary THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee By:  

/s/ Christie Leppert

Name:   Christie Leppert Title:   Senior Associate